DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/10/2022 has been entered. Claims 1, 15 and 22 have been amended. Claims 4-6 and 8-11 has been previously canceled. Therefore, claims 1-3, 7 and 12-22 are currently pending for the examination.

        Response to Amendments
3.	Applicant Remarks Made in an Amendment: see Page 1, filed on 06/10/2022, with respect to claims 1-3, 7 and 12-22  have been fully considered and persuasive. The previous rejections under 35 U.S.C. 103 of claims 1-10 and 12-15 had been withdrawn. Claim 11 was objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 11/18/2021. Applicants amended independent claims 1 and 15 to include the limitations of claim 4-6 and 8-11, which have been canceled without prejudice or disclaimer. Therefore, claims 1-3, 7 and 12-15 are allowable (Notice of Allowance dated 03/25/2022).
Applicants further amended each of independent claims 1, 15 and 22 in order to more clearly comply with the written description requirement and to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-3, 7 and 12-22 are allowable.

Allowable Subject Matter
4.	In the Request for Continued Examination application filed on 06/10/2022, claims 1-3, 7 and 12-22 (renumbered as claims 1-15) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“the association information includes a feedback rule informing that the network does not transmit DL feedback via the DL resource unit of the PDR in response to multiple UL transmissions via the multiple UL resource units of the UL resource, unless all of the multiple UL transmissions are successful” in combination with other claim limitations as specified in claims 1, 15 and 22.
Note that the first closest prior art, Pecen et al. (US 2014/0269605 A1), hereinafter “Pecen”  teaches: receiving, from a network (Figs. 11, 14, 25, call flow illustrating an example of a signaling sequence to set up and enable wireless transmission of data), uplink (UL) resource (Fig. 25, paragraphs [0059], [0095], PUSSCH RRU assignment) and configuration of preconfigured downlink (DL) resource (PDR) related to the UL resource (Fig. 25, paragraphs [0059], [0095], DL subframe with a predefined offset from the PUSSCH UL subframe); and determining whether to monitor the PDR based on usage of the UL resource (Figs. 11, 14, 25, paragraphs [0059], [0062], [0065], [0096], monitoring DL subframe with a predefined offset from the PUSSCH UL subframe where the user packet was transmitted) and/or success of UL transmission via the UL resource (Figs. 11, 14, 25, paragraphs [0059], [0062], [0065], [0096], receive status indicated as: ‘0’, ‘1’, ‘2).
Note that the second closest prior art, ZUO et al. (US 2021/0282118 A1), hereinafter “Zuo”  teaches: configuration of preconfigured downlink (DL) resource (PDR) (Figs. 13, 14, paragraphs [0086], [0087], fixed relationship pre-defined by the base station and notified to the terminal device during random access procedure) related to the UL resource (Figs. 13, 14, paragraphs [0086], [0087], 1st and 2nd signal groups corresponding to 1st and 2nd data packets).
The prior arts cited above disclose the claimed limitations in part, however, none of these references, taken alone or in any reasonable combination, teach the independent claims as recited in conjunction with other limitations recited in the independent claims, and thus the claims are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 


Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Lee et al. (US 11,271,701 B2) entitled: "Physical Downlink Control Channel (PDCCH) Monitoring With Overlapping Resources"
• Shu et al. (US 10,869,272 B2) entitled: "Communication Method And Apparatus Applied To Hyper Cell"
• Ko et al. (US 9,749,117 B2) entitled: "Method And Apparatus For Transmitting Control Information In A Wireless Communication System"
• Park et al. (US 8,284,722 B2) entitled: "Method And Apparatus Of Transmitting Data In A Wireless Communication System"
• Gupta et al. (US 10,849,148 B2) entitled: "Group Common Control Channel And Bandwidth Part Management In Wireless Communications"
• Choe et al. (US 11,246,118 B2) entitled: "Method And Apparatus For Downlink Transmission Using Preconfigured Downlink Resource"
• Choe et al. (US 2020/0314859 A1) entitled: "Method And Apparatus For Monitoring Preconfigured Downlink Resource Based On The Uplink Transmission"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/            Primary Examiner, Art Unit 2414